OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, the petition to stay arbitration granted and the cross petition to compel arbitration dismissed. Our reading of the collective bargaining agreement as a whole establishes the parties’ plain and unambiguous intent to limit the right to demand step 3 grievance arbitration to the college and the union. Accordingly, respondent faculty member’s arbitration demand was without legal effect (cf. Matter of Horseheads Cent. School Dist. [Horsehead Teachers’ Assn.], 55 NY2d 949).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.